DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “preferably” which appears to encompass other layer materials not recited. The claim is vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al (US 2001/0004836) in view of Konrad et al (US 2007/0210055) and Walker et al (US 7069732) and Shei et al (US 8931293).
The numerical insertions in the claims have been retained and PTO annotations are in brackets.
Richmond discloses for claim 1: [Claim 0001] A cooling and heating tray (11) for gastronomy containers[12], which has a base (12) and side walls (13, 14, 15)[fig 2], wherein a heating device [par 11]and a cooling device[par 10] are provided for optional operation as a heating tray or as a cooling tray[par 2], and wherein the heating device heats the base (12)[par 36,fig 5,6], characterized in that both the base (12) and the side walls (13, 14, 15) are composed of stainless steel[par 26], in that the base (12) is fixedly connected at a plurality of points [par 28]to a sandwich panel (20)[25,27,30], preferably consisting of a layer of stainless steel (21)[par 26], a layer of aluminum (22) [par 26 any other type]and a layer of stainless steel (23)[par 26], and in that the cooling device cools both the side walls (13, 14, 15) and the base (12)[fig 3]. 
The claim differs in that a layer of aluminum is between layers of steel.
Konrad et al (US 2007/0210055) teaches an aluminum layer between rust proof Cr containing steel layers in par 60,61,62,fig 6,9,elements 154,153. 
Walker et al (US 7069732) teaches a composite in par 13 of Al, steel, copper and tin.

The advantage is improved thermal conductivity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richmond by substituting aluminum layer between outer steel layers as taught by Konrad, Walker, Shei for improved thermal conductivity.

[Claim 0002] The cooling and heating tray as claimed in claim 1, characterized in that a plurality of screw bolts (16) are welded onto the base (12) and are used to screw the sandwich panel (20) to the base (12)[Richmond  fig 3,Shei par 35,36].  
[Claim 0003] The cooling and heating tray as claimed in claim 1 or 2, characterized in that the cooling device consists of at least one cooling pipe (18, 19)[28], which cooling pipe or which cooling pipes lies or lie fixedly against the lower side of the sandwich panel (20) and against the side walls (13, 14, 15)[fig 3-6].  
[Claim 0004] The cooling and heating tray as claimed in claim 1 or 2, characterized in that a cooling duct (24) is incorporated, or a cooling pipe (25) cast, into the middle layer (22) of the sandwich panel (20), and in that a cooling pipe (18) lies fixedly against the side walls[fig 3-6,element 28].  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al (US 2001/0004836) in view of Konrad et al (US 2007/0210055) and Walker et al (US 7069732) and Shei et al (US 8931293) as applied to claim 1 further in view of Upadhye et al (US 2008/0209912) and HCS Kochen (DE 202011050444 translation by PTO) and Frauenfeld et al (US 20110277644).

[Claim 0005] The cooling and heating tray as claimed in one of claims 1 to 4, characterized in that the heating device consists of at least one silicone surface heater (26) which lies against the lower side of the sandwich panel (20)
The claim differs in that a silicone surface heater is recited.
Upadhye teaches this in par 21for control and thermoregulation.
Kochen teaches a glass or ceramic heating device on page 2 last paragraphs and page 3 bottom paragraphs elements 5a,b. 
Frauenfeld teaches a resistance heater in fig 20 and para 24:
                                 
    PNG
    media_image1.png
    395
    438
    media_image1.png
    Greyscale

The advantage is control and thermoregulation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richmond –Konrad –Walker-Shei by adding a  silicone surface heater as taught by Upadhye and Kochen and Frauenfeld for improved control and thermoregulation.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK F CALVETTI/Examiner, Art Unit 3761                             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761